SHARP, W., J,
We affirm Archambault’s sentences which were imposed following revocation of his probation. The commission of new criminal offenses by Archambault while on probation is sufficient to revoke that probation. See Norton v. State, 691 So.2d 616 (Fla. 5th DCA), rev. denied, 698 So.2d 1225 (Fla.1997); Singleton v. State, 633 So.2d 529 (Fla. 2d DCA 1994); Scherer v. State, 366 So.2d 840 (Fla. 2d DCA 1979). In addition, Archambault is not entitled to credit for time spent in jail on unrelated charges. See Sheehan v. State, 759 So.2d 747 (Fla. 5th DCA 2000); Hopping v. State, 650 So.2d 1087 (Fla. 3d DCA 1995).
AFFIRMED.
THOMPSON, C.J., and ORFINGER, R.B., J., concur.